Title: Cotton Tufts to Abigail Adams, 21 May 1787
From: Tufts, Cotton
To: Adams, Abigail


        
          Weymouth May. the 21. 1787.
          Dear Con.
        
        I recd. your several Letters of Jany. 24. Feby. 8t & March the 10th. by Cushing, Barnard & Scott who all arrived in the latter End of April. Before the Receipt of Mr. Adams Letter I had purchased the Half of the House & Land occupied by Belcher at £70— although it appeared to me to be dear— yet as it stood connected with your Land and the other half of yr. Building would go to Ruin unless something was speedily done to prevent it by Repairs to the other and further if you should hereafter be disposed to divide the Farm and lease it out to Two Tenants, as well the having a Place under your Command so near you, which if People disagreable to you should live therein, would be very troublesome, were preponderateg. motives to purchase it even at a high Price— Belcher remains in one half for which he gives with a small Garden Spot 11 Dollrs./Year Turner in the other half of the House with the like Pervilege gives 11 Dolrs. also— 5 acres remain to be imporoved in Common with the Farm so that after the Expence of some Repairs which I am now making, & are indispensably necessary, it will yield a Profit little short of £6 per Ct if not exceed it— Mr. Willm. Vesey the other Day offered me his House & Land adjoyning yr. Farm—said that Mr. Adams engaged him to give him the Refusal of it, that as he was determined to sell he accordingly had applied to me on yr Behalf— he said he could have had formerly £300— but his present Price I could not obtain, but seemed to be desirous that I should write to you on the Subject and I assured him I would— You will therefore return me an Answer— As you have as much Land as can be managed with Advantage unless of a better Quality—I was doubtful whether you would wish to purchase it—more especially if you should have in Contemplation Borlands House & Farm— I believe it is now at your Service if you incline to purchase, as the late occupants Time & Attention is so fully taken up at New York in writing Comedies for which he is become famous, that whether Creditors or Collectors attach his Windmill, make distreint on the Stock of the Farm or the materials provided for Repairs of the Fences & Buildings or who purchases the Farm out of his Hands, cannot be an object of equal Importance as that of acquiring the Fame of a Writer of Comedies and the receiving the Claps of Applause & Acclamations of a crowded Stage—
        
        The Buildings on this Place are much out of Repair— it will not probably fetch so much by several Hundreds, partly for that Reason and partly on Acctt. of the Scarcity of Specie as it would have done several years past—
        I have purchased between 3 & 4000 Dollr. of Appletons Loan Office Notes and shall as Opportunity presents, proceed further—these stand in about 2s/5d per £ Consolidated Notes of this State are sold @ 4s/ per £ the Interest upon their nominal Sum has generally realized about 10s/ in the Pound that is to say a Note of £100— which you buy for £20— produces an Interest of £6— this paid in orders, those sold will at present average 10s/ per £ wch. makes £3— for the £6—
        I am not surprized at yr. Loss of 50 or 60 Guineas by a certain Cape Gentleman, whose Character ever appeared to me problematical you may recollect, in some former Letter— my Queries respecting him I wish you may not suffer similar Losses by your Advancements for particular Persons and for public Uses—That for public Papers which you refer to will not probably be paid by the Lt. G——r till you return— I shall however drive the Matter— Believe me I cannot write on these matters without feeling an Indignation at my Countrymen— But to proceed— Mr. Adams order is sent forward to The Honl Mr. Mc. Kean and will I trust be duly honoured— this I committed to Stephen Gorham Esq. who is gone to Philadelphia; to him also I committed an Acctt. against Willm. Barrells Estate together with Stephen Collins Admr. on Barrells Estate Acctt. against Mr Adams which was transmitted by Collins to Un. Smith—who will adjust the same and pay a small Ballance due to Barrells Estate— The Goods you sent by Cushing—were prohibited Articles I.E. the Porter & Cheese, the former might be drank here, as we do not make Beer sufficient, but the latter we must consider as not eatable here without some little Degree of remorse— we had much trouble to prevent these being sent back to England— However we finally got them landed, paying former Duties— The Cheese will make but an awkward appearance at Commencement— probably your Friends will do your Farm the Honour of gracing the Board—with some of its last years Production, which I hope will vie with any made in Europe— Since the last Impost Act, All Articles brought in the Captains Chests or otherwise must be entered and they are inspected— if you have any Articles to send, other than some small Book, Pamphlet or Packet—they had better be put up in a Box & consigned as it makes great Difficulty in entring at the Impost office— The Officers permitted the Volumes sent by Mr Adams to be received Duty free— these have a very considerable Run—& are spoke off with great Praise & will I hope be a Word in Season to our Countrymen—in them they may read their own Fate— I wish you to send yr Bror. Shaw one of those Publications— as I percieve it was yr. Intention, altho omitted in Mr. Adams List, of Distribution—and I have so disposed of the whole of them—as not to leave One for him— in my Letter to Mr. Adams I have given him an Acctt. of my Procceedings with respect to them— the 80— Vols. disposed of will neat 10s/ Lawfmoney per Vol—
        Our public affairs remain yet critical, although the Rebels in Arms, have in great Numbers been taken, their Forces broke to Pieces and their Leaders driven out of the State, yet they have found an Asylum in the out Skirts of New York, Vermont & Connecticut— Shays, Days & other their principal officers fled to Canada, they are said to have returned— 700 or 800 are mustering from their lurking Places & will probably make some onset— their Object We are informed is to rescue those who are condemned— Great Numbers have been tried 12 or 15 in Worcester Hampshire & Berkshire have been convicted of capital Crimes 4 or 5 only are under Sentence of Death, the Rest are pardoned. We have had for some Time past 1000 Men in Service stationed in those Counties, their Enlistments will expire in Six Weeks or two Months Much depends on the next General Court I might have said—every Thing— The People have in great Number of Towns given unequivocal Proof of their Disapprobation of the late Measures of Government— They have elected More late County Conventioners—fomentors of the late Rebellion—others Advocates for Tender Acts & Paper Money & for paying off public Securities at the going Price (, which is a very popular Matter) others declaimers against Lawyers, against Government and every thing that is good & great— There are however a Number of very respectable Characters chosen from diverse Towns— If Time permits I will write further a few Days hence [In] the mean Time Am with Affection Yrs.
        C Tufts
      